Citation Nr: 0016747	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  96-29 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased initial rating for residuals 
of an anterior cruciate ligament repair of the right knee, 
currently rated as 10 percent disabling.  

2.  Entitlement to an increased initial rating for traumatic 
arthritis of the right knee, currently rated as 10 percent 
disabling.  

3.  Entitlement to an increased initial rating for residuals 
of a lumbosacral spine strain, currently rated as 20 percent 
disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
December 1974, and again from April 1978 to December 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran service connection for 
traumatic arthritis of the lumbar spine and residuals of an 
anterior cruciate ligament repair to the right knee, also 
with traumatic arthritis.  These were evaluated together and 
assigned a 10 percent rating.  The veteran filed a notice of 
disagreement regarding this rating determination, initiating 
this appeal.  In response, these ratings were reconsidered, 
and separate ratings were assigned for residuals of a 
lumbosacral spine strain, residuals of an anterior cruciate 
ligament repair to the right knee, and traumatic arthritis of 
each joint.  

The veteran's claim was first presented to the Board in 
February 1999, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  The veteran's residuals of a surgical anterior cruciate 
ligament repair of the right knee include pain, pain with 
use, and slight lateral instability of the joint.  

2.  The veteran's traumatic arthritis of the right knee 
results in extension of between 0-5º, and flexion between 
120-130º.  

3.  Prior to May 13, 1999, the veteran's residuals of a 
lumbosacral strain were characterized by pain on use and 
moderate limitation of motion.  

4.  Upon examination on May 13, 1999, the veteran's residuals 
of a lumbosacral strain included disc space narrowing, 
verified by X-ray examination.  


CONCLUSIONS OF LAW

1.  An increased initial rating, in excess of 10 percent, is 
not warranted for the veteran's service connected residuals 
of a surgical anterior cruciate ligament repair of the right 
knee.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5256-5263 (1999).  

2.  An increased initial rating, in excess of 10 percent, is 
not warranted for the veteran's traumatic arthritis of the 
right knee.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.20, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(1999).  

3.  An increased rating, in excess of 20 percent, is not 
warranted for the veteran's residuals of a lumbosacral strain 
for the period prior to May 13, 1999.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 3.400, 4.3, 4.7, 4.14, 
4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5285-95 
(1999).  

4.  An increased rating, to 40 percent and no higher, is 
warranted for the veteran's residuals of a lumbosacral strain 
for the period beginning May 13, 1999.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 3.400, 4.3, 4.7, 4.14, 
4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5285-95 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed a claim in March 1996 for service 
connection for disabilities of the right knee and lumbosacral 
spine.  A VA orthopedic examination was afforded him that 
same month.  He described a history of chronic low back pain, 
with occasional flare-ups which result in severe pain and 
limitation of motion.  However, he does not experience 
paresthesia, numbness, or incontinence.  Regarding his right 
knee, he gave a history of surgical anterior cruciate 
ligament repair in the early 1990's, with resulting improved 
stability.  Since then, however, he has experienced gradually 
increasing pain.  He can walk without difficulty, but he 
avoids running or otherwise stressing the joint.  He receives 
no ongoing treatment for his low back and right knee 
complaints, but occasionally uses over-the-counter pain 
medications.  On physical examination, the veteran had 90º 
flexion, 30º extension, 35º lateral flexion bilaterally, and 
50º lateral rotation bilaterally of the lumbosacral spine.  
No neurological deficits were noted in the lower extremities.  
Bilateral deep tendon reflexes were within normal limits.  
The veteran was able to toe and heel walk without difficulty.  
His right knee displayed full extension and flexion to 120º.  
Lachman's sign was negative.  X-rays of the spine revealed 
mild degenerative changes along several lumbosacral discs.  
Right knee X-rays revealed degenerative joint disease of the 
medial compartment, along with osteophytes and loose bony 
fragments.  No evidence of joint effusion was noted.  The 
examiner's final assessment was of arthritis of the right 
knee and lumbosacral spine, but he described the veteran as a 
"very viable person without any physical impairments."  

The RO considered the evidence of record and issued an April 
1996 rating decision, awarding the veteran service connection 
for traumatic arthritis of the lumbosacral spine, and 
residuals of an anterior cruciate ligament repair, with 
traumatic arthritis, of the right knee.  A single initial 
rating of 10 percent was assigned for these disabilities.  
The veteran responded with a June 1996 notice of disagreement 
regarding the initial rating assigned for his service 
connected disabilities of the lumbosacral spine and right 
knee.  A July 1996 statement of the case was afforded the 
veteran, and he responded that same month with a VA Form 9, 
perfecting his appeal.  A personal hearing before a member of 
the Board was also requested.  

In June 1997, the veteran was afforded a military disability 
retirement evaluation.  He reported pain of the right knee 
with prolonged activities, including standing.  However, he 
was not receiving any ongoing medical treatment for the right 
knee.  Upon physical examination, the veteran walked with an 
antalgic gait favoring the right knee.  Range of motion 
testing revealed 15º extension and 125º flexion, with 
crepitus.  Some atrophy of the right quadriceps was also 
noted.  The right knee was tender to palpation, and the 
presence of osteophytes was noted.  X-ray examination 
revealed severe osteoarthritis of the right knee, with 
multiple loose bodies and subluxation of the tibia upon the 
femur.  The military examiner suggested that major 
reconstructive surgery of the right knee would be necessary 
in 4-5 years.  

The veteran testified at a personal hearing before a member 
of the Board in May 1998.  Regarding his right knee, he first 
injured the joint in the military, and it has become 
progressively worse since that time.  The surgical repair of 
his knee joint helped stabilize it, but he continues to 
experience pain and stiffness with use.  His low back 
disability also results in chronic pain which is made worse 
by prolonged activity.  

Another VA orthopedic examination was afforded the veteran in 
June 1998.  He again reported recurrent pain of the right 
knee and lumbosacral spine.  His right knee occasionally 
buckles and swells.  Currently, his only treatment is the use 
of pain medication as needed.  Upon objective examination, he 
had no pain or tenderness to palpation of the lumbosacral 
spine.  Range of motion testing of the lumbosacral spine 
revealed 95º forward flexion and 5º extension, with pain.  He 
also had 15º of lateral flexion bilaterally, with pain.  
Evaluation of the right knee revealed some tenderness to 
palpation, with mild effusion.  He had extension of the right 
knee to 5º, and flexion to 130º, with crepitus.  No 
instability of the right knee was noted, comparing the right 
knee to the left.  Some muscular atrophy was observed, but 
gross muscle strength was intact.  No popliteal cysts of the 
right knee were noted with echogram examination.  The final 
diagnoses included chronic lumbosacral strain, with 
symptomatic degenerative joint disease, resulting in 
decreased motion, and post traumatic arthritis of the right 
knee, status post anterior cruciate ligament repair surgery.  

In an August 1998 rating decision, the RO awarded the veteran 
separate ratings for his various disabilities of the low back 
and right knee.  A 20 percent initial rating was assigned for 
a lumbosacral strain, along with a 10 percent initial rating 
for residuals of an anterior cruciate ligament repair of the 
right knee and a 10 percent initial rating for traumatic 
arthritis of the right knee.  

The veteran's claim was forwarded to the Board, and in 
February 1999, it was remanded for additional medical 
development.  A new VA orthopedic examination was afforded 
him in May 1999.  He again reported chronic low back pain 
which is exacerbated by prolonged sitting, standing, etc.  
However, no radiation of the pain into his lower extremities 
was reported, and he was without sensory or motor deficit, 
according to his account.  He pursues no formal treatments 
for his low back, but uses a back brace during flare-ups.  
Regarding his right knee, he again reported constant pain of 
the joint.  He also occasionally uses a knee brace.  However, 
he currently works as a machinist and has not lost time from 
work due to his disabilities.  Upon objective examination, he 
had a normal stance and gait, and he could heel and toe walk.  
His lumbosacral spine was without local tenderness or muscle 
spasm.  Range of motion testing of the lumbosacral spine 
revealed 60º forward flexion, 20º extension, 30º right 
lateral flexion, and 20º left lateral flexion, all with pain 
on motion.  Straight leg raising tests were negative 
bilaterally, and no strength or sensory deficits were noted.  
X-rays of the lumbosacral spine demonstrated some disc space 
narrowing and bone spurring, with a possible spondylosis and 
transitional vertebrae at the L5 vertebrae.  Degenerative 
joint disease was also present.  Upon physical inspection, 
his right knee displayed flexion to 120º and extension to 0º, 
with pain at maximum flexion.  Slight joint effusion was also 
noted, but no crepitus, warmth, or erythema was observed with 
movement.  He had slight laxity of the collateral ligaments.  
A Lachman's test of the anterior cruciate ligament revealed 
slight laxity, but the drawer's test was within normal 
limits.  X-rays of the right knee revealed significant joint 
space narrowing, with spurring along the medial and lateral 
surfaces.  Loose bodies were also present in the joint space.  
The final diagnoses included chronic low back pain syndrome, 
transitional lumbosacral disc and mild lumbar spondylosis, 
and status post anterior cruciate ligament repair of the 
right knee, with advanced osteoarthritis.  The examiner also 
suggested that while the veteran may experience additional 
range of motion loss due to such factors as flare-ups of 
pain, incoordination, weakness, and increased fatigability, 
he was unable to quantify any additional impairment.  

The RO considered this evidence and continued the veteran's 
initial disability ratings at their current levels.  The 
appeal was then returned to the Board.  

Analysis

The veteran seeks increased initial ratings for his service 
connected disabilities of the right knee and lumbosacral 
spine.  A claim for an increased rating for a service 
connected disability is well grounded where the veteran 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  As the veteran has alleged an increase in the 
severity of his service connected disability, his claim is 
well grounded, and the VA's statutory duty to assist 
attaches.  38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  When the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1999).  

Regarding increased-rating claims for musculoskeletal 
disabilities, the U. S. Court of Appeals for Veterans Claims 
(Court) has expounded on the necessary evidence required for 
a full evaluation of orthopedic disabilities.  In DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use.  

I.  Increased initial rating - Residuals of an anterior 
cruciate ligament repair

As has been noted above, the veteran has been awarded an 
additional separate grant of service connection under 
Diagnostic Code 5257 for lateral instability of the right 
knee, with an initial 10 percent disability rating.  See 
38 U.S.C.A. § 7104(c) (West 1991 & Supp. 1999); VAOPGCPREC. 
23-97 (July 1, 1997).  Under this diagnostic code, a 10 
percent rating is warranted for slight impairment of the 
knee, characterized by recurrent subluxation or lateral 
instability.  Moderate impairment warrants a 20 percent 
rating, and severe impairment warrants a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  For the 
reasons to be noted below, an initial rating, in excess of 10 
percent rating, is not warranted for the veteran's residuals 
of right knee surgery.  

According to the March 1996, June 1998, and May 1999 VA 
medical examination reports, the veteran has ongoing right 
knee pain, but only slight laxity of the ligaments of the 
knee.  When he was examined in March 1996, the Lachman's test 
for joint instability was negative, and he was likewise 
without instability upon examination in June 1998.  By May 
1999, some laxity of the collateral ligaments was noted, but 
this was characterized as slight by the examiner.  Also, the 
veteran has been able to walk with a normal gait at all times 
of record, and at his most recent VA examination, he could 
heel and toe walk.  According to the May 1999 examination 
report, the veteran stated the knee no longer "gives out" 
since his surgery, although he continues to experience pain.  
Likewise, upon examination in June 1998, the veteran reported 
only one occasion of his right knee causing him to fall.  
Overall, the preponderance of the evidence is against a 
finding of moderate impairment due to lateral instability and 
recurrent subluxation, for which a 20 percent rating would be 
warranted under Diagnostic Code 5257.  

In rating the veteran's right knee disability, more than one 
diagnostic code may be considered; indeed, all applicable 
regulations reasonably raised by the record must be 
considered.  38 C.F.R. § 4.20 (1999); see Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  Diagnostic Codes 
5256-5262 are also potentially applicable to disabilities of 
the knee, and must be considered.  38 C.F.R. § 4.71a (1999).  
For the reasons to be discussed below, these codes are not 
applicable to the veteran's case and do not afford him an 
increased rating for his right knee disability.  

Diagnostic codes pertaining to movement and range of motion 
of the knee, including Diagnostic Codes 5256 and 5260-61, 
will be considered as part of the veteran's claim of an 
initial rating for traumatic arthritis of the knee.  See 
38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5010 (1999).  Of 
the remaining diagnostic codes, only 5258, for dislocation of 
the semilunar cartilage, and 5262, for impairment of the 
tibia and fibula, offer a disability rating in excess of the 
veteran's current 10 rating.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5258, 5262 (1999).  However, those codes are 
inappropriate to the present case where neither dislocated 
semilunar cartilage nor nonunion or malunion of the tibia and 
fibula are demonstrated by the medical record.  

As noted above, the Court has held that there are situations 
in which the application of 38 C.F.R. §§ 4.40 and 4.45 is 
warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints when the rating code under which the veteran 
is rated does not contemplate these factors.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, the Court has also 
held that since Diagnostic Code 5257 is not predicated on 
loss of motion, §§ 4.40 and 4.45 do not apply to ratings 
assigned under that code.  Johnson v. Brown, 9 Vet. App. 7, 
11 (1995).  Thus, the Court's pronouncements in DeLuca are 
better applied when evaluating the veteran's right knee 
impairment due to traumatic arthritis, for which limitation 
of motion is considered.  

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  At no time since the veteran filed 
his claim for service connection has the service connected 
disability been more disabling than as currently rated.  The 
veteran's lateral instability and subluxation have, however, 
presented a degree of impairment equal to a 10 percent rating 
since the effective date of the claim.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected right knee disability at issue presents such an 
unusual or exceptional disability picture as to render 
impractical the application of the regular schedular 
standards.  In particular, the veteran's right knee 
disability has itself required no periods of hospitalization 
since his service separation, and is not shown by the 
evidence to present marked interference with employment in 
and of itself, as he stated at his most recent examination 
that he has lost no time from work due to this disability.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted at this time.  
The veteran has not otherwise submitted evidence tending to 
show that his service-connected right knee disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

In conclusion, the preponderance of the evidence is against 
an increased initial rating, in excess of 10 percent, for the 
veteran's service connected residuals of an anterior cruciate 
ligament repair of the right knee.  




II. Initial rating - Traumatic arthritis of the right knee

Currently, the veteran's service connected right knee 
disability is rated 10 percent disabling under Diagnostic 
Code 5010, for traumatic arthritis.  This code in turn 
utilizes the criteria of Diagnostic Code 5003, for 
degenerative arthritis, which rates the limitation of motion 
of the affected joint.  When the limitation of motion of the 
affected joint is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is applied for each 
major joint or group of minor joints involved.  Arthritis of 
two or more major joints, verified by x-ray, with occasional 
incapacitating exacerbations, warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1999).  

Limitation of motion of the knee will result in a compensable 
rating of 10 percent where extension is limited to 10º, or 
flexion is limited to 45º.  A 20 percent rating will be 
awarded for extension limited to 15º, or flexion limited to 
30º.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (1999).  
However, based on the evidence of record, an increased 
initial rating, in excess of 10 percent for limitation of 
motion is not demonstrated.  

According to the June 1997 military medical evaluation 
report, the veteran only had extension to 15º.  Nevertheless, 
the law requires medical reports to be interpreted "in light 
of the whole recorded history" when rating a veteran's 
service connected disability.  38 C.F.R. § 4.2 (1999).  In 
the present case, the record reflects full extension of the 
right knee upon examination in March 1996, and to 5º in June 
1998.  Likewise, the most recent medical findings, recorded 
in May 1999, reflect extension to 0º.  Thus, the clear 
majority of the findings of record reflect extension of the 
right knee to between 0-5º.  Because a preponderance of the 
medical evidence demonstrates right knee extension to a 
noncompensable degree, an increased initial rating in excess 
of 10 percent, for limited extension of the right knee due to 
traumatic arthritis, is not warranted, in light of the entire 
record.  

Regarding flexion of the right knee, the findings include 
flexion to 120º in March 1996, to 125º in June 1997, to 130 º 
in June 1998, and to 120º in May 1999.  None of these 
findings warrant a compensable initial rating for limitation 
of flexion of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (1999).  

While the VA examiner who evaluated the veteran in May 1999 
did note that he may experience additional range of motion 
loss due to such factors as flare-ups of pain, 
incoordination, weakness, and increased fatigability, the 
examiner was unable to quantify any additional impairment in 
terms of additional degrees of limitation of motion.  The 
Board itself is forbidden to speculate on the additional 
limitation of motion, if any, due to pain, weakened movement, 
excess fatigability, or incoordination on movement, as this 
question requires medical expertise.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, an increased 
initial rating due to limitation of motion based on the 
Court's pronouncements in DeLuca is not warranted at this 
time.  DeLuca, supra.  

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  At no time since the veteran filed 
his claim for service connection has the service connected 
disability been more disabling than as currently rated.  The 
veteran's traumatic arthritis of the right knee has, however, 
presented a degree of impairment equal to a 10 percent rating 
since the effective date of the claim.  

As has been previously noted, consideration has also been 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they were raised 
by the veteran.  The evidence discussed herein does not show 
that the service connected disability at issue presents such 
an unusual or exceptional disability picture as to render 
impractical the application of the regular schedular 
standards.  In particular, the veteran's right knee 
disability has itself required no periods of hospitalization 
since his service separation, and is not shown by the 
evidence to present marked interference with employment in 
and of itself, as the veteran has stated he has lost no time 
from work due to his knee disability.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) is not warranted at this time.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected right knee disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence is against 
an increased initial rating, in excess of 10 percent, for the 
veteran's traumatic arthritis of the right knee.  


III. Increased initial rating - Residuals of a lumbosacral 
strain

Currently, the veteran's service connected residuals of a 
lumbosacral strain are rated as 20 percent disabling under 
Diagnostic Code 5010, for traumatic arthritis.  This code in 
turn utilizes the criteria of Diagnostic Code 5003, for 
degenerative arthritis, which rates the limitation of motion 
of the affected joint.  When the limitation of motion of the 
affected joint is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is applied for each 
major joint or group of minor joints involved.  Arthritis of 
two or more major joints, verified by x-ray, with occasional 
incapacitating exacerbations, warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1999).  

Under Diagnostic Code 5292, severe limitation of motion of 
the lumbosacral spine warrants a 40 percent disability 
rating.  However, upon examination in March 1996 and June 
1998, the veteran had at least 90º flexion and 5º extension.  
On neither occasion was his limitation of motion 
characterized as severe.  

Although a higher rating is not warranted based on limitation 
of motion, the rating must also be considered by analogy 
under Diagnostic Code 5295, for lumbosacral strain.  
Lumbosacral strain with muscle spasm on extreme forward 
bending or loss of lateral spine motion is assigned a 20 
percent disability rating.  Severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion is assigned a 40 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1999).  

For the reasons to be noted below, an increased initial 
rating, in excess of 20 percent, is not warranted for the 
veteran's residuals of a lumbosacral strain, for the period 
prior to May 13, 1999.  However, for the period from May 13, 
1999 forward, an increased rating, to 40 percent, and no 
higher, is warranted.  

Based on the medical evidence of record, the veteran does not 
have severe impairment resulting from his lumbosacral strain, 
prior to May 13, 1999.  The medical examination reports of 
record, including the most recent, describe the veteran's 
posture as normal, without a listing of the spine.  Likewise, 
at all times of record he has exhibited forward flexion to at 
least 60º, and at least some degree of both lateral rotation 
and lateral bending.  Upon examination in March 1996, the 
veteran was described by the examiner as a "very viable 
person without any physical impairments."  Finally, prior to 
the May 1999 VA examination, no X-ray evidence had been 
presented of joint space narrowing or irregularity, and no 
examiner had suggested the veteran had abnormal mobility on 
forced motion.  The preponderance of the evidence clearly 
suggests against a severe degree of impairment due to 
lumbosacral strain, prior to May 13, 1999.  

However, when he was examined by the VA on May 13, 1999, the 
X-ray findings included evidence of disc space narrowing.  
The Diagnostic Code 5295 criteria, previously noted, 
stipulate a 40 percent rating for joint space narrowing of 
the lumbosacral spine.  While several requirements are 
associated with the criteria for a 40 percent rating, the use 
of the disjunctive "or" in the text of the regulation 
indicates that only one of the listed requirements need be 
met in order for the higher rating to be awarded.  See Drosky 
v. Brown, 10 Vet. App. 251, 255 (1997).  Thus, the May 13, 
1999 examination report is sufficient evidence in the present 
case to warrant a 40 percent rating from that date forward.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).  



A 40 percent rating represents the maximum schedular rating 
under Diagnostic Code 5295.  However, other diagnostic codes 
relevant to the lumbosacral spine must be considered.  Of 
these, only Diagnostic Codes 5285, 5286, and 5293 allow for a 
disability rating in excess of 40 percent.  For the reasons 
to be discussed below, the preponderance of the evidence is 
against an increased rating under these diagnostic codes.  

Diagnostic Code 5285, for residuals of fractures of the 
vertebra, specifies that a 60 percent rating will be awarded 
for abnormal mobility requiring a neck brace.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (1999).  While the medical 
evidence, including the aforementioned VA orthopedic 
examinations, confirm chronic low back pain and limitation of 
motion, there is no evidence that he either has fractured 
vertebra or requires the use of a neck brace.  Thus, a 60 
rating under Diagnostic Code 5285 is not supported by the 
evidence.  

Under Diagnostic Code 5286, for complete bony fixation 
(ankylosis) of the spine, complete fixation of the spine at a 
favorable angle warrants a 60 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (1999).  However, according to 
the medical evidence, the veteran does not have any ankylosis 
of the spine.  At all times of record, he has had at least 
some range of motion of the lumbosacral spine.  While the May 
1999 VA examination report addendum does reflect the medical 
examiner's opinion that the veteran could lose some range of 
motion in his low back during a painful flare-up, he did not 
indicate such attacks were regular or consistent, or would 
result in a complete loss of motion.  Likewise, while the 
veteran reported frequent low back pain, especially with 
chronic use or prolonged activity, he did not report any 
episodes so severe as to result in total fixation of the low 
back.  Thus, the preponderance of the evidence is against a 
60 rating under Diagnostic Code 5286 for ankylosis of the 
spine at a favorable angle.  



Finally, Diagnostic Code 5293, for intervertebral disc 
syndrome, grants a 60 percent disability rating for 
pronounced impairment, including persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and with little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1999).  However, he has not 
reported any radiation of pain into the lower extremities, 
sensory or motor deficits, or other neurological 
symptomatology.  At all times during the pendency of this 
appeal, the veteran has had full mobility with a normal gait, 
albeit with pain on occasion.  Overall, this evidence falls 
well short of the pronounced impairment required for a 60 
percent rating under Diagnostic Code 5293.  

As was previously noted, the veteran is entitled to 
evaluation of his claim under the guidelines of DeLuca, 
outlined above.  However, he is already rated at the maximum 
level for limitation of motion of the lumbosacral spine, so 
even assuming arguendo that pain on use or prolonged use 
results in a greater limitation of motion, no higher rating 
may be afforded under the appropriate rating code.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5271 (1999).  Therefore, an 
increased rating rated based on DeLuca considerations is not 
warranted at this time.

For the period prior to May 13, 1999, the medical record 
contains no evidence quantifying any additional impairment 
resulting from pain on use, weakness, incoordination, excess 
fatigability, etc.  As the Board may not rely on its own 
medical judgment in adjudicating claims, an increased rating 
for the veteran's disability of the lumbosacral spine is not 
warranted under the factors discussed by the Court in DeLuca.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

As is noted in the introduction, this appeal arises from the 
assignment of an initial rating.  As the Court noted in 
Fenderson, supra, the assignment of different ratings for 
different periods of time, a practice known as 'staged' 
rating, may be warranted 


in the case of initial disability ratings.  Fenderson at 126.  
In the present case, a staged rating has been assigned based 
on a demonstrated increase in the severity of the service 
connected disability during the pendency of the appeal.  With 
the exception of the aforementioned increase, the veteran's 
disability has remained no more disabling than as rated for 
the periods both prior to May 13, 1999, and subsequent.  
However, prior to May 13, 1999, he had exhibited a degree of 
impairment equal to a 20 percent rating since the effective 
date of the claim.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's residuals of a lumbosacral strain 
have themselves required no periods of hospitalization since 
his service separation, and are not shown by the evidence to 
present marked interference with employment in and of itself, 
as the veteran has stated he has lost no time from work due 
to his low back disability.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
low back disability is unusual, or causes marked interference 
with work other than as contemplated within the schedular 
provisions discussed herein.  

In conclusion, the preponderance of the evidence, prior to 
May 13, 1999, is against an increased initial rating in 
excess of 20 percent.  Beginning May 13, 1999 and subsequent, 
the preponderance of the evidence warrants an increased 
rating of 40 percent and no higher, for the veteran's service 
connected residuals of a lumbosacral strain.  




ORDER

1.  An increased initial rating, in excess of 10 percent, is 
not warranted for the veteran's service connected residuals 
of a surgical anterior cruciate ligament repair of the right 
knee.  

2.  An increased initial rating, in excess of 10 percent, is 
not warranted for the veteran's service connected traumatic 
arthritis of the right knee.  

3.  An increased initial rating, in excess of 20 percent, for 
the veteran's service connected residuals of a lumbosacral 
strain, is denied for the period prior to May 13, 1999.  

4.  An increased rating, to 40 percent and no higher, is 
awarded for the veteran's service connected residuals of a 
lumbosacral strain, for the period beginning July 1, 1999.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

